Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                          February 21, 2018




      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    STATE OF WASHINGTON,                                              No. 49261-0-II

                                Respondent,                      PUBLISHED OPINION

         v.

    GARY PINKNEY,

                                Appellant.

        BJORGEN, C.J. — Gary Pinkney appeals from his misdemeanor harassment conviction

asserting that (1) the State failed to present sufficient evidence in support of the conviction, (2)

the prosecutor committed misconduct at closing argument by misstating the law to the jury, and

(3) the State failed to support the corpus delicti of the crime with evidence independent of his

confession.1 We affirm.

                                               FACTS

        On November 7, 2015, Pinkney was living with his ex-wife, Jill Clark-Pinkney, in her

home. The two had dissolved their marriage in 2008, but Pinkney had moved into Clark-




1Pinkney also requests that we exercise our discretion to waive appellate costs in this matter.
Because Pinkney’s current or likely future ability to pay appellate costs may be addressed by a
commissioner of this court under RAP 14.2, we defer this matter to our commissioner in the
event that the State files a cost bill.
No. 49261-0-II


Pinkney’s home in 2013 after he began experiencing issues with his health. In 2014 Clark-

Pinkney encouraged Pinkney to move from the house.

        On the morning of November 7, Pinkney and Clark-Pinkney began arguing. Clark-

Pinkney asked Pinkney to leave the living room where he had been sleeping on the couch so that

she could do some work. Pinkney refused to leave the room. When Pinkney later left the room

to let his dog in the house, Clark-Pinkney sat on the couch where he had been sleeping. Pinkney

became angry, started cursing at Clark-Pinkney, and went to his bedroom. Pinkney called a

Veterans Affairs (VA) crisis hotline.

        After about an hour, Clark-Pinkney believed Pinkney had fallen asleep, and she turned

off the lights in his bedroom. Pinkney was still speaking to someone at the VA crisis hotline and

yelled, “She just came in here and turned the lights off on me.” Verbatim Report of Proceedings

(VRP) (May 18, 2016) at 123. Pinkney believed that Clark-Pinkney knew he was still speaking

on the phone when she turned off his lights. Clark-Pinkney and Pinkney dispute what happened

next.

        According to Clark-Pinkney, she heard Pinkney tell someone on the phone, “I am going

to kill her. I am going to kill her.” VRP (May 18, 2016) at 125. Pinkney then ran out of his

room, screamed at Clark-Pinkney and yelled, “I am going to kill you.” VRP (May 18, 2016) at

125. Pinkney also told Clark-Pinkney, “I’m going to punch you in the face. I am going to put

my hands around your neck, and this time I am going to kill you.” VRP (May 18, 2016) at 127.

Clark-Pinkney grabbed her phone, called Pinkney’s daughter, and locked herself in a bathroom.

        Pinkney admitted that he had a confrontation with Clark-Pinkney in the kitchen but

denied that he had said anything to her. Pinkney stated that he had only clenched his fist near

Clark-Pinkney’s face and growled at her.



                                                2
No. 49261-0-II


       After receiving a call from the VA crisis hotline operator, Tacoma police officers arrived

at the home to perform a welfare check on Pinkney. Pinkney told Officer Leah Mixon that “he

was at his wit’s end with his ex-wife” and that he “was afraid he might kill her.” VRP (May 18,

2016) at 88. After Officer Danilo Bambico spoke with Clark-Pinkney, the officers arrested

Pinkney.

       The State charged Pinkney with one count of felony harassment based on a threat to kill.

The matter proceeded to a jury trial. At trial, witnesses testified consistently with the facts as

stated above. Additionally, Clark-Pinkney and Pinkney both testified about a 1998 incident in

which Pinkney had been intoxicated, grabbed Clark-Pinkney by the neck, and threw her to the

ground. The trial court instructed the jury on the lesser-included offense of misdemeanor

harassment based on a threat of bodily injury.

       On the lesser-included harassment charge, the State argued the following at closing:

                If you don’t find felony harassment, you are asked to consider the crime of
       harassment. The only difference, and you can look at the elements, is instead of a
       threat to kill, was a threat to cause bodily injury. That act alone, where the
       defendant is in that kitchen with his fist in Ms. Clark-Pinkney’s face, is conduct
       that is a threat that is putting her in fear of physical harm.

RP (May 19, 2016) at 148-49.

       The jury did not reach a verdict regarding the felony harassment charge and returned a

verdict finding Pinkney guilty of the lesser-included harassment charge. The jury also returned a

special verdict finding that Pinkney and Clark-Pinkney were members of the same family or

household during the commission of the crime. Pinkney appeals from his harassment conviction.




                                                  3
No. 49261-0-II


                                             ANALYSIS

                                 I. SUFFICIENCY OF THE EVIDENCE

       Pinkney first contends that the State failed to present sufficient evidence in support of his

misdemeanor harassment conviction. Specifically, Pinkney contends that the State’s evidence

showed only that Pinkney raised his fist to Clark-Pinkney’s face and that the harassment statute,

RCW 9A.46.020, does not criminalize non-verbal threats. Because the term “threaten” as used

in RCW 9A.46.020 includes non-verbal threats, evidence that Pinkney raised his fist to Clark-

Pinkney’s face and growled was sufficient to support Pinkney’s misdemeanor harassment

conviction.

       Evidence is sufficient to support a conviction if it permits any reasonable juror to find the

essential elements of the crime beyond a reasonable doubt when viewed in the light most

favorable to the State. State v. Condon, 182 Wash. 2d 307, 314, 343 P.3d 357 (2015). A claim of

insufficient evidence admits the truth of the State’s evidence and all reasonable inferences that a

juror can draw from that evidence. Condon, 182 Wash. 2d at 314. When reviewing the sufficiency

of evidence in support of a conviction, we view circumstantial evidence as no less reliable than

direct evidence. State v. Ozuna, 184 Wash. 2d 238, 248, 359 P.3d 739 (2015). Additionally, we

“defer to the trier of fact on issues of conflicting testimony, credibility of witnesses, and the

persuasiveness of the evidence.” State v. Thomas, 150 Wash. 2d 821, 874-75, 83 P.3d 970 (2004).

       To convict Pinkney of the lesser-included crime of misdemeanor harassment as

instructed, the State had to prove beyond a reasonable doubt that (1) without lawful authority, (2)

he knowingly threatened to cause Clark-Pinkney bodily injury immediately or in the future, and

(3) by words or conduct placed Clark-Pinkney in reasonable fear that the threat would be carried




                                                  4
No. 49261-0-II


out. RCW 9A.46.020(1)(a)(i), (b). Pinkney challenges only the second element, asserting that

RCW 9A.46.020 does not criminalize non-verbal threats.

       Our fundamental goal in statutory interpretation is to ascertain and carry out the intent of

the legislature. State v. Larson, 184 Wash. 2d 843, 848, 365 P.3d 740 (2015). In doing so, we look

first to the plain language of the statute. State v. Armendariz, 160 Wash. 2d 106, 110, 156 P.3d 201

(2007). In determining the plain meaning of a statute based on statutory language, we examine

the context of the statute, related provisions, and the statutory scheme as a whole. State v.

Conover, 183 Wash. 2d 706, 711, 355 P.3d 1093 (2015). The plain meaning of an undefined

statutory term can be discerned from the dictionary definition of the term. Estate of Haselwood

v. Bremerton Ice Arena, Inc., 166 Wash. 2d 489, 498, 210 P.3d 308 (2009).

       We hold that the plain meaning of “threaten” as used in RCW 9A.46.020 includes all

threats, whether or not verbalized. As relevant, RCW 9A.04.110(28) defines “threat” in the

context of RCW 9A.46.020 in the following terms: “‘[t]hreat’ means to communicate, directly

or indirectly the intent: (a) To cause bodily injury in the future to the person threatened or to any

other person.” In turn, the plain meaning of “communicate” includes non-verbal conduct. For

example, State v. Toscano held that “‘[c]ommunication’ is ‘[t]he expression or exchange of

information by speech, writing, gestures, or conduct; the process of bringing an idea to another’s

perception.’” 166 Wash. App. 546, 554, 271 P.3d 912 (2012) (emphasis added) (quoting BLACK’S

LAW DICTIONARY at 296 (8th ed. 2004)). Similarly, State v. Burke, 132 Wash. App. 415, 421, 132
P.3d 1095 (2006), held that defendant’s physical behavior of taking a “fighting stance” met the

statutory definition of “threat” under RCW 9A.76.180.

       Under this authority, the plain meaning of “threaten” as used in RCW 9A.46.020 may

include non-verbal utterances or gestures. Clenching one’s fist in another person’s face and



                                                  5
No. 49261-0-II


growling conveys to a reasonable person the intention to cause bodily harm to that person. With

that, Pinkney’s actions constituted a threat to cause bodily harm under RCW 9A.04.110(28) and

Toscano, discussed above.

       Thus, evidence that Pinkney raised his fist to Clark-Pinkney’s face and growled was

sufficient to support a jury finding that he knowingly threatened to cause her bodily injury

immediately or in the future. Accordingly, Pinkney’s sufficiency claim lacks merit.2

                                 II. PROSECUTORIAL MISCONDUCT

       Next, Pinkney contends that the prosecutor committed flagrant and ill-intentioned

misconduct by misstating the law during closing argument. We disagree.

       A defendant claiming prosecutorial misconduct must show both improper conduct and

resulting prejudice. State v. Fisher, 165 Wash. 2d 727, 747, 202 P.3d 937 (2009). A prosecutor’s

misstatement of the law may constitute improper conduct. State v. Davenport, 100 Wash. 2d 757,

763, 675 P.2d 1213 (1984). Prejudice exists when there is a substantial likelihood that the

misconduct affected the verdict. State v. McKenzie, 157 Wash. 2d 44, 52, 134 P.3d 221 (2006). If,

as here, a defendant fails to object to the prosecutor’s allegedly improper conduct at trial, the

defendant waives a claim of prosecutorial misconduct on appeal unless the conduct was “so

flagrant and ill-intentioned that an instruction could not have cured the resulting prejudice.”

State v. Emery, 174 Wash. 2d 741, 760-61, 278 P.3d 653 (2012).

       Pinkney asserts that the prosecutor misstated the law by arguing to the jury at closing

argument that it could find Pinkney guilty of harassment based on his non-verbal threat of raising



2
 Because evidence that Pinkney raised his fist to Clark-Pinkney’s face and growled at her was
sufficient for the jury to find the State had proved the “knowingly threaten” element of
misdemeanor harassment, we need not address Pinkney’s argument that the jury could not
consider evidence of his verbal threats to kill Clark-Pinkney in light of its failure to reach a
verdict on the felony harassment charge.
                                                  6
No. 49261-0-II


his fist to Clark-Pinkney’s face. Pinkney contends that this was a misstatement of law because

RCW 9A.46.020 does not criminalize non-verbal threats. Having rejected that contention above,

Pinkney fails to show that the prosecutor committed misconduct by misstating the law at closing.

                                       III. CORPUS DELICTI

       Last, Pinkney contends that his conviction must be reversed because the State failed to

support the corpus delicti of the crime charged with evidence independent of his confession. We

disagree.

       As an initial matter, the State asserts that Pinkney has waived his corpus delicti claim on

appeal by failing to assert it at trial. However, after briefing was completed in this matter, our

Supreme Court held that a defendant may raise a corpus delicti claim for the first time on appeal.

State v. Cardenas-Flores, 189 Wash. 2d 243, 401 P.3d 19 (2017). Accordingly, we turn to the

merits of Pinkney’s contention.

       “A defendant’s incriminating statement alone is not sufficient to establish that a crime

took place.” State v. Brockob, 159 Wash. 2d 311, 328, 150 P.3d 59 (2006) (footnote omitted). The

State must present independent evidence to corroborate that the crime described in the

defendant’s incriminating statement occurred. Brockob, 159 Wash. 2d at 328. The corpus delicti

rule “tests the sufficiency or adequacy of evidence” to corroborate a defendant’s incriminating

statement independently of that statement. State v. Dow, 168 Wash. 2d 243, 249, 227 P.3d 1278

(2010). The corpus delicti can be proved by either direct or circumstantial evidence. State v.

Aten, 130 Wash. 2d 640, 655, 927 P.2d 210 (1996).

       “The independent evidence need not be sufficient to support a conviction, but it must

provide prima facie corroboration of the crime described in a defendant’s incriminating

statement.” Brockob, 159 Wash. 2d at 328. “Prima facie corroboration of a defendant’s



                                                  7
No. 49261-0-II


incriminating statement exists if the independent evidence supports a ‘logical and reasonable

inference of the facts sought to be proved.’” Brockob, 159 Wash. 2d at 328 (quoting Aten, 130
Wash. 2d at 656) (internal quotation marks omitted). In assessing whether there is sufficient

evidence of the corpus delicti, we view all reasonable inferences in the light most favorable to

the State and assume the truth of the State’s evidence. Aten, 130 Wash. 2d at 658.

       To establish the corpus delicti of a crime, the State must present prima facie evidence of

two elements: (1) an injury or loss and (2) a criminal act causing such injury or loss. Cardenas-

Flores, 189 Wash. 2d at 252 (citing City of Bremerton v. Corbett, 106 Wash. 2d 569, 573-74, 723 P.2d
1135 (1986)). As applied to Pinkney’s lesser-included harassment charge, the State was required

to present prima facie evidence that (1) someone’s threat of bodily injury caused (2) Clark-

Pinkney to reasonably fear that such threat would be carried out. Clark-Pinkney’s testimony that

Pinkney had threatened to kill her, punch her in the face, and put his hands around her neck,

together with her testimony that she feared he would carry out those threats, was prima facie

independent evidence establishing the corpus delicti for the crime of harassment.

       Pinkney contends that we cannot consider Clark-Pinkney’s testimony about Pinkney’s

threats to kill her when determining whether independent evidence supported the corpus delicti

of misdemeanor harassment because the jury’s failure to reach a verdict on his felony harassment

charge showed that it did not find Clark-Pinkney’s testimony credible. However, in contrast to

the beyond-a-reasonable-doubt standard of proof required for a criminal conviction, evidence

required to support the corpus delicti of a crime “need not be sufficient to support a conviction or

even show that the offense occurred by a preponderance of the evidence.” State v. Hotchkiss, 1
Wash. App. 2d 275, 279, 404 P.3d 629 (2017). Because the standard of proof required to support

the corpus delicti of a crime is lower than that required to support a criminal conviction, the



                                                 8
No. 49261-0-II


jury’s failure to reach a verdict on Pinkney’s felony harassment charge is irrelevant to our

determination of whether independent evidence supported the corpus delicti of misdemeanor

harassment. Accordingly, Pinkney’s corpus delicti contentions fail.

                                         CONCLUSION

       The plain meaning of “threaten” as used in RCW 9A.46.020 includes all threats, whether

or not verbalized. Thus, the evidence was sufficient to support finding that Pinkney knowingly

threatened to cause Clark-Pinkney bodily injury immediately or in the future. We also hold

against Pinkney’s other challenges and affirm his conviction.




                                                     Bjorgen, C.J.
 We concur:



Worswick, J.




Maxa, J.




                                                 9